Simmons, Justice.
1-3. J. M. and Fred. W. Way brought an action for libel against the Constitution Publishing Company. On the trial of the case the court allowed an amendment striking the name of Fred. W. Way, a,nd permitted the case to proceed in the name of J. M. Way, over the objection of counsel for the defendant that the amendment made a new and distinct cause of action as well as a new and distinct party, it being contended that the action as it originally stood was an action by a firm or partnership, and that the amendment converted it into an action by an individual. Counsel for the defendant also moved for a continuance, on the ground that they were not prepared to meet the case made by the amend*123ment, having prepared to defend against a firm and not-against an individual. The court did not err in allowing the amendment, nor in overruling the motion for a continuance. Although the plaintiffs were described in the declaration as “ J. M. & Fred. W. Way,” it was not alleged that these persons composed a firm or partnership ; and the declaration complained of an injury ■done to them personally by the publication of the alleged libel, and not of an injury inflicted upon them as a firm or partnership. It alleged that the libel tended to blacken and destroy the petitioners’ reputation for honesty, virtue and integrity, and expose them to public hatred, contempt and ridicule, as well as to damage them in their business; and the libelous matter was such as would seriously injure reputation apart from any business or any vocation whatever. Each of the plaintiffs, therefore, had a right of action against the libeler, irrespective of the existence of any partnership between them; and the fact that the libel attributed to them a ■firm name was no obstacle to maintaining a several action by either for the publication of the libel. An action brought by them jointly could be amended by striking one of them, so as to proceed in behalf of the other only.
4. It was complained that the court erred in charging that “a mere offer on the part of the defendant company to allow the plaintiff to make a statement in their paper, or allow him the use of their paper (if any such offer was made after this suit was filed), cannot be considered as mitigation of damages or for any other purpose.” There was no error in this charge. Such an offer is not a withdrawal or retraction of the libel. It is much the same thing as if one who has said of another, “ This man is a thief,” should offer to say, “ He says he is not a thief.” Where no retraction is published, the parties who have published the libel, by making such an offer, *124.say in effect: “We will let you say in our newspaper that you deny the charge we make, and we will let the public judge between us.” It would be going very far to say that this is such reparation or such an evidence of good faith as should entitle the wrong-doer to a reduction of the damages. If a prompt retraction of the charge is published, thus in some degree repairing or attempting to repair the wrong, the law allows this to be taken into consideration by the jury as a ground for reducing the damages; and even then, it has been held, the retraction must be made or offered before the person libeled has sought redress in the courts. (Tryon v. Evening News Association, 42 Mich. 549.) Where the publishers of a great newspaper have sent out to the world the statement that a man has defrauded his creditors, and has run off' to escape them and the police, who are in pursuit of him, and it turns out that the statement is false and without foundation; and they do not retract it, but wait until after the injured party haS' brought suit against them, and then offer him merely the privilege of denying it himself in their newspaper, this is certainly very feeble reparation of the wrong.
5. The evidence warranted the verdict, and the court did not err in its rulings upon the admission or exclusion of evidence, in charging the jury or in refusing to charge as requested, nor in overruling the motion for a new trial. Judgment affirmed.